



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pammett, 2017 ONCA 679

DATE: 20170901

DOCKET: C62468

Tulloch, Lauwers and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Cherie Lynn Pammett

Appellant

Cherie Lynn Pammett, Acting in person

Andrew Hotke, Counsel for the Respondent

Andrew Faith, Duty Counsel

Heard and released orally: June 5, 2017

On appeal from the sentence imposed on April 18, 2016 by
    Justice L.M. Cameron of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

This appeal is dismissed for the following reasons: The appellant was
    convicted of contempt for her refusal to testify at the trial proceedings in
    which her father was being tried for the offence of perjury. The fathers trial
    involved allegations of him lying under oath at a previous trial of the
    appellants fiancée, where the fiancée was on trial for a number of offences
    involving violence.

[2]

Following the appellants conviction, she was sentenced to one-year imprisonment,
    consecutive to time she was already serving.  The previous charges for which
    she was incarcerated were convictions for perjury which related to testimony
    she gave at an earlier trial involving her fiancée, as well as other unrelated
    offences.

[3]

The appellant now seeks to appeal her sentence on the contempt charge.

[4]

Duty Counsel, on behalf of the appellant, submits that the sentence
    imposed by the trial judge was excessive in the circumstances, as the appellant
    was compelled to testify against her own father.  This fact, argues the duty
    counsel, should be considered a mitigating factor.

[5]

Duty Counsel also argues that the appellant was essentially being
    punished twice for the same offence.  Since the appellant was already serving a
    sentence for perjury with respect to the same set of facts related to her fiancées
    earlier trial, then this court should intervene and convert the consecutive
    sentence into a concurrent sentence.  This, argues Duty Counsel, would reduce
    the total sentence by 6 months.

[6]

We see no merit to this argument.  In the circumstances, we are not
    persuaded that the sentence is unfit.  While leave to appeal sentence is
    granted, the sentence appeal is dismissed.

M. Tulloch J.A.

P. Lauwers J.A.

David Brown J.A.


